                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                JONESBORO DIVISION

THE HANOVER INSURANCE COMPANY                                             PLAINTIFF

V.                                      3:18CV00054 JM

DUNBAR MECHANICAL CONTRACTORS,
LLC, dba DUNBAR MECHANICAL
CONTRACTORS, INC.                                                         DEFENDANT



                                         JUDGMENT

       Pursuant to the Order entered on this day, Judgment is hereby entered in favor of the

Plaintiff and against the Defendant.

       IT IS SO ORDERED this 3rd day of June, 2019.

                                                           ______________________________
                                                           James M. Moody Jr.
                                                           United States District
